Citation Nr: 1315717	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  10-16 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder (other than posttraumatic stress disorder (PTSD)) and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel





INTRODUCTION

The Veteran, who is the appellant, had active service from December 1972 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board has reviewed the Veteran's physical claims file, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

In the December 2012 decision, the Board denied service connection for PTSD, determined that the issue of whether new and material evidence had been received to reopen a claim for service connection of a psychiatric disorder (other than PTSD) was encompassed in the Veteran's appeal for service connection of PTSD, and separately remanded that issue for issuance of proper notice followed by readjudication of the claim.  Pursuant to the Board's remand order, proper notice was sent to the Veteran in February 2013, and the issue was readjudicated in April 2013.  In consideration of the foregoing, the Board finds that there was compliance with the Board's prior remand order.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).   


FINDINGS OF FACT

1.  In the April 2004 rating decision, the RO denied service connection for depression, anxiety, restlessness, and sweating, on the basis that the evidence failed to show that the disabilities were incurred in or caused by military service.  

2.  The Veteran did not appeal the April 2004 rating decision after being notified of his appellate rights, and no additional evidence was received within one year of the decision.  
3.  Evidence received since the April 2004 rating decision is either duplicative or cumulative of evidence previously considered or does not relate to a previously unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  New and material evidence has not been received to reopen service connection for an acquired psychiatric disorder (other than PTSD).  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 3.159, 20.302 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and to establish entitlement to the underlying claim for the benefit sought by the claimant.  The claimant must also be notified of what constitutes both "new" and "material" evidence to reopen the previously denied claim.  The Court further held that, in the context of a claim to reopen, VA look at the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In an October 2008 notice letter sent prior to the initial denial of the claim, the RO apprised the Veteran of the information and evidence necessary to substantiate the claim of service connection for the claimed psychiatric disorder, which information and evidence that he was to provide, and which information and evidence that VA would attempt to obtain on his behalf.  The RO advised him of what the evidence must show to establish entitlement to service-connected compensation benefits for the claimed psychiatric disorder, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain, and that VA would make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, which satisfied Dingess notice requirements.  

Although the October 2008 notice letter was not adequate as it pertained to Kent notice requirements, the error has been cured.  In the February 2013 notice letter, the applicable definition of new and material evidence was provided and the Veteran was told to present evidence showing that an acquired psychiatric disorder other than PTSD existed from service to the present.  The April 2004 rating decision was properly identified as the last prior denial.  The reason for the prior denial (not show a relationship to service) was properly provided.  The RO reiterated what evidence was necessary to substantiate the Veteran's underlying service connection claim and the responsibilities of the Veteran and VA in securing the necessary evidence.  

The Veteran has been provided with ample opportunity to submit evidence and argument in support of the claim and to participate effectively in the processing of the claim during the course of the appeal.  Neither the Veteran nor the representative has alleged any prejudice with respect to the notice, or lack thereof, received for the claim at any time during the course of this appeal.  The Veteran has been provided with a copy of the rating decision, the SOC, and the multiple SSOCs issued during the course of this appeal, which included a discussion of the facts of the claim, pertinent laws and regulations, notification of the basis of the decision, and a summary of the evidence considered to reach the decision.  In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's service treatment records (STRs) are unavailable for review in this case.  The Board is aware that when service records are unavailable through no fault of a veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, however, the Board concludes that the heightened duty to assist has been met. 

The RO requested the Veteran's STRs in May 2003.  No records were sent.  The RO subsequently followed up by email and the Records Management Center (RMC) responded that there were no records for the Veteran.  A Formal Finding on the Unavailability of Service Records was made in April 2004.  The RO contacted the Veteran in April 2004 and advised him that his service treatment records were unable to be obtained and that an unavailability determination had been made.  The RO then asked the Veteran if he had any service treatment records in his possession or alternate sources of information in support of his claim.  The Veteran responded that he did not have any service records or any alternate source of information.  He then stated that a lot of his paperwork was destroyed in a fire several years ago and he did not remember if he had his original medical records or not.  The RO then advised the Veteran that his file would be decided based on the evidence of record if no further response was received from him within ten (10) days.  The RO further advised that his claim would be reconsidered in the future if the service treatment (medical) records were later obtained.  The Veteran again stated that he did not have any records in his possession and was not aware of any further records that would support the claim.  See April 7, 2004 Report of Contact.    

Also, a Formal Finding on the Unavailability of Service Personnel Records was made in February 2009.  In March 2009, the RO notified the Veteran of the unsuccessful attempts to obtain the service personnel records, asked him to provide any military personnel records in his possession within 10 days, and advised him that a decision would be made based on the evidence of record if he failed to respond to the letter.  In March 2009, the Veteran responded that he did not have any military personnel records in his possession.  In light of the foregoing actions, the Board finds that further efforts to try to obtain the missing service records would be futile.  The duty to notify the Veteran of VA's inability to obtain records, as outlined in 38 C.F.R. § 3.159(e), was also satisfied.  

The claims file contains all available evidence pertinent to the claim adjudicated herein.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of his responsibility to provide VA with any treatment records pertinent to the claim and the record contains sufficient evidence to make a decision on the claim.  Pertinent post-service treatment records adequately identified as relevant to the Veteran's claim have been obtained or otherwise submitted and are associated with the record.  There are no additional treatment records found in the Veteran's Virtual VA file.  

The Board would like to note that the case law does not lower the legal standard for proving a claim for service connection in such circumstances, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

Although the Veteran was not provided with a medical examination and no medical opinion was obtained with respect to the claim, neither is needed.  As explained below, there has not been new and material evidence received since the April 2004 denial sufficient to reopen the claim; therefore, there is no duty to provide the Veteran with a medical examination or obtain a medical opinion.  38 C.F.R. § 3.159 (c)(4)(iii).    

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  In view of the foregoing, the Board will proceed with appellate review.  

New and Material Evidence

The issue of service connection for a psychiatric disorder other than PTSD (previously adjudicated as service connection for depression, anxiety, restlessness, and sweating) was previously denied in an April 2004 rating decision, and the Veteran did not initiate an appeal of the decision.  The current issue is grounded upon the same factual bases as the previously denied claim, and, as a general matter, it is appropriate for the Board to consider the current claim as a request to reopen the previously denied claim for a psychiatric disorder.  Boggs v. Peake, 
520 F.3d. 1330 (Fed. Cir. 2008).  For reasons explained below, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are inapplicable to the claim; therefore, the April 2004 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The Court has held that the focus of the Board's consideration as to whether a claim was one to reopen should be on "whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' . . . or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199 (2009).  In Velez, the Court held that, when a veteran filed a claim for a nervous condition, this was not a new claim based on a distinctly diagnosed condition from a previously adjudicated claim for a stress disorder.  Velez, 23 Vet. App. at 203.  The Court stated that, because the claims involved overlapping symptoms, the factual basis for the veteran's claim was the same and thus distinguishable from the scenarios presented in the cases of Boggs v. Peake, 520 F.3d 1330 (Fed.Cir.2008) and Ephraim v. Brown, 82 F.3d 399   (Fed.Cir.1996).  Id. (noting that in Boggs and Ephraim the Federal Circuit held that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims).  When the Veteran filed the original claim for service connection in March 2003, he asserted that he had depression, anxiety, restlessness, and sweating and the Veteran's currently diagnosed psychiatric disorder, which has been variously diagnosed during the appeal period, considers such symptomatology, particularly regarding depression and anxiety; therefore, the Veteran's claim involves overlapping symptoms and is not considered a new claim.  

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision- makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction (AOJ) by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In the April 2004 rating decision, the RO denied service connection for depression, anxiety, restlessness, and sweating on the basis that the evidence did not show that the disabilities were incurred in or caused by military service.  The RO considered VA and private treatment records dated from December 1994 to January 2003 showing treatment for depression and noted that efforts to obtain the Veteran's service treatment records had been unsuccessful.    

After reviewing the evidence received since the April 2004 rating decision, the Board finds that it does not qualify as new and material evidence and, therefore, is not sufficient to reopen service connection for a psychiatric disorder other than PTSD.  At the time of the April 2004 denial, there was medical evidence showing a history of treatment for depression, and the Veteran's report that he had been treated for anxiety, depression, restlessness, and sweating while stationed at the Udorn Royal Thai Air Force Base in Thailand.  See, e.g., January 2000 private treatment note; March 2003 VA Form 21-526.  However, the evidence of record at that time did not link the Veteran's psychiatric problems to active service.  

Evidence received since the April 2004 denial includes the November 2008 and October 2010 statements submitted by the Veteran wherein he (collectively) asserts that he was treated by a psychiatrist for depression and anxiety during service while stationed at the Udorn AFB in Thailand.  This evidence is cumulative of evidence previously considered by the RO when it denied the claim in April 2004.  As noted above, the Veteran made a similar statement on the March 2003 VA Form 21-526, which was considered at the time of the April 2004 rating decision.  Thus, the Veteran's statements are not considered new, and they are insufficient to reopen the claim.

VA treatment records dated from January 2006 to August 2010 have also been added to the record and only show continued psychiatric treatment and include the Veteran's account of being psychiatrically evaluated during service for suicidal ideation.  See January 2009 VA psychology outpatient note; however, there is no competent opinion evidence linking any currently diagnosed psychiatric disorder to service.  As there was evidence of then-current psychiatric treatment, as well as a statement from the Veteran asserting that he had psychiatric treatment in service, that was previously considered by the RO when it denied the claim in April 2004, this evidence is merely cumulative of evidence previously considered, and does not qualify as new evidence; therefore, it is insufficient to reopen the claim.

Furthermore, the October 2012 VA PTSD examination report is not evidence sufficient to reopen the Veteran's claim.  The October 2012 VA PTSD examiner opined that the Veteran's symptoms of depression were related to life stressors.  The VA PTSD examiner did not relate the Veteran's psychiatric symptoms to service.  This evidence does not relate to a previously unestablished fact necessary to substantiate the claim (that the Veteran has a psychiatric disorder related to service); therefore, it is not material evidence.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992) (holding that additional evidence that is unfavorable to an appellant's case and which supports the previous denial cannot trigger a reopening of the claim).

Although a number of documents have been associated with the record since the April 2004 rating decision, to include additional written statements from the Veteran, additional post-service treatment records, and the October 2012 PTSD examination report, the additional evidence that is new is not material to reopen the previously denied claim of service connection for an acquired psychiatric disorder.  The additional evidence still does not show that the Veteran currently suffers from any psychiatric disorder that is related to service.  The evidence only shows that the Veteran has been diagnosed with and has received treatment for a psychiatric disorder manifested by symptoms of anxiety and depression, which has been variously diagnosed by mental health providers.  The Veteran's continued assertion that he received psychiatric treatment during service is not new evidence.  

There was no evidence received within the one-year appeal period following the April 2004 rating decision, and no pertinent service records have been added to the record since the April 2004 rating decision; therefore, the new and material evidence provisions of 38 C.F.R. § 3.156(b) and (c) are inapplicable.  For these 

reasons, the Board finds that the additional evidence received since the April 2004 rating decision does not raise a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder other than PTSD, and the claim for service connection for a psychiatric disorder other than PTSD cannot be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.
 

ORDER

New and material evidence not having been received, the appeal to reopen service connection for an acquired psychiatric disorder other than PTSD is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


